Name: 93/736/EC: Council Decision of 13 December 1993 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Iceland concerning certain arrangements in the field of agriculture
 Type: Decision
 Subject Matter: economic structure;  international trade;  international affairs;  European construction;  Europe
 Date Published: 1993-12-31

 Avis juridique important|31993D073693/736/EC: Council Decision of 13 December 1993 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Iceland concerning certain arrangements in the field of agriculture Official Journal L 346 , 31/12/1993 P. 0016 - 0016 Finnish special edition: Chapter 2 Volume 11 P. 0036 Swedish special edition: Chapter 2 Volume 11 P. 0036 COUNCIL DECISION of 13 December 1993 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Iceland concerning certain arrangements in the field of agriculture (93/736/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (3), first subparagraph thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas in the framework of the negotiations on the European Economic Area (EEA) it has been possible to negotiate an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Iceland concerning certain arrangements in the field of agriculture; Whereas this Agreement is part of the overall balance of the results of the EEA negotiations and an essential element for the approval by the Community of the EEA Agreement; Whereas this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Iceland concerning certain arrangements in the field of agriculture is hereby approved on behalf of the Community. The text of the Agreement is attached to Council Decision 93/239/EEC of 15 March 1993 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community, of the one part, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway and the Kingdom of Sweden, of the other part, on the provisional application of the Agreements on certain arrangements in the field of agriculture, signed by the said Parties in Oporto on 2 May 1992 (2). Article 2 The President of the Council shall give the notification of the approval of the Agreement by the Community (3). Done at Brussels, 13 December 1993. For the Council The President Ph. MAYSTADT (1) OJ No C 305, 23. 11. 1992, p. 60.(2) OJ No L 109, 1. 5. 1993, p. 1.(3) See page 35 of this Official Journal.